1

2

3

4                         IN THE UNITED STATES DISTRICT COURT
5                      FOR THE EASTERN DISTRICT OF CALIFORNIA
6

7    UNITED STATES OF AMERICA,                   Case No.: 1:17-CR-00004-001 DAD
8                        Plaintiff,              ORDER OF RELEASE
9         v.
10   DELBERT TROY SMITH,
11                       Defendant.
12

13        The above-named defendant having been sentenced on July 2, 2021, to Time Served,
14
          IT IS HEREBY ORDERED that the defendant shall be released forthwith.
15
          A certified Judgment and Commitment order to follow.
16

17
     IT IS SO ORDERED.
18

19     Dated:   July 2, 2021
                                                 UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28
